UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 01-6565



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


UNDER SEAL,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-97-193)


Submitted:    August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se. Barbara Suzanne Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying his

request for a copy of the district court’s sealed docket sheet.   We

have reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we affirm the district court’s

order.   United States v. Under Seal, No. CR-97-193 (D. Md. filed

Feb. 28, 2001; entered Mar. 1, 2001).     We deny the Appellant’s

motion for release of sealed documents and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2